UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03143 Templeton Global Smaller Companies Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954)527-7500 Date of fiscal year end: 8/31 Date of reporting period: 11/30/13 Item 1. Schedule of Investments. Templeton Global Smaller Companies Fund Statement of Investments, November 30, 2013 (unaudited) Industry Shares/Units Value Common Stocks and Other Equity Interests 93.1% Australia 0.1% Emeco Holdings Ltd. Trading Companies & Distributors $ Austria 1.0% Wienerberger AG Building Products Bahamas 1.2% a Steiner Leisure Ltd. Diversified Consumer Services Belgium 1.1% Barco NV Electronic Equipment, Instruments & Components Brazil 1.2% Companhia de Saneamento de Minas Gerais Water Utilities Diagnosticos da America SA Health Care Providers & Services Canada 5.9% a ATS Automation Tooling Systems Inc. Machinery Canaccord Genuity Group Inc. Capital Markets Dorel Industries Inc., B Household Durables Ensign Energy Services Inc. Energy Equipment & Services Genworth MI Canada Inc. Thrifts & Mortgage Finance HudBay Minerals Inc. Metals & Mining Mullen Group Ltd. Energy Equipment & Services Trican Well Service Ltd. Energy Equipment & Services Cayman Islands 0.3% Stella International Holdings Ltd. Textiles, Apparel & Luxury Goods China 1.1% b Daphne International Holdings Ltd. Textiles, Apparel & Luxury Goods Digital China Holdings Ltd. Electronic Equipment, Instruments & Components Prince Frog International Holdings Ltd. Personal Products Yingde Gases Chemicals Finland 2.6% Amer Sports OYJ Leisure Equipment & Products Huhtamaki OYJ Containers & Packaging France 0.9% Ipsos Media Germany 2.5% Gerresheimer AG Life Sciences Tools & Services Jenoptik AG Electronic Equipment, Instruments & Components a Kloeckner & Co. SE Trading Companies & Distributors Greece 0.6% JUMBO SA Specialty Retail Hong Kong 2.6% Dah Sing Financial Group Commercial Banks Luk Fook Holdings (International) Ltd. Specialty Retail Techtronic Industries Co. Ltd. Household Durables Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Global Smaller Companies Fund Statement of Investments, November 30, 2013 (unaudited) (continued) Value Partners Group Ltd. Capital Markets 8,297,600 5,501,302 31,664,081 India 0.4% Jain Irrigation Systems Ltd. Machinery 4,457,250 5,071,632 Italy 2.2% Amplifon SpA Health Care Providers & Services 770,780 4,135,759 Azimut Holding SpA Capital Markets 464,930 11,892,292 Marr SpA Food & Staples Retailing 310,612 4,995,714 a Sorin SpA Health Care Equipment & Supplies 2,154,101 6,103,909 27,127,674 Japan 8.5% Asahi Co. Ltd. Specialty Retail 288,000 4,647,928 Asics Corp. Textiles, Apparel & Luxury Goods 923,400 15,245,003 Capcom Co. Ltd. Software 307,800 5,950,149 Descente Ltd. Textiles, Apparel & Luxury Goods 460,000 3,256,041 en-japan Inc. Professional Services 1,600 33,023 Keihin Corp. Auto Components 409,900 6,791,313 Kobayashi Pharmaceutical Co. Ltd. Personal Products 324,110 17,688,796 MEITEC Corp. Professional Services 452,700 12,751,179 Nissin Kogyo Co. Ltd. Auto Components 248,670 4,974,614 Seria Co. Ltd. Multiline Retail 223,000 8,610,837 Shinko Plantech Co. Ltd. Energy Equipment & Services 866,000 6,501,870 Square Enix Holdings Co. Ltd. Software 619,600 10,610,480 Tokai Rika Co. Ltd. Auto Components 166,300 3,372,273 Unipres Corp. Auto Components 265,300 4,662,338 105,095,844 Netherlands 3.1% Aalberts Industries NV Machinery 604,221 18,422,268 Accell Group NV Leisure Equipment & Products 148,518 2,639,857 Arcadis NV Construction & Engineering 282,970 9,648,100 USG People NV Professional Services 530,646 7,058,363 37,768,588 South Korea 5.1% BS Financial Group Inc. Commercial Banks 1,306,050 20,117,571 Daum Communication Corp. Internet Software & Services 72,991 5,856,055 DGB Financial Group Inc. Commercial Banks 855,240 13,739,314 KIWOOM Securities Co. Ltd. Capital Markets 57,068 2,949,906 Sindoh Co. Ltd. Office Electronics 143,648 8,823,504 Youngone Corp. Textiles, Apparel & Luxury Goods 312,788 11,527,704 63,014,054 Spain 2.4% Construcciones y Auxiliar de Ferrocarriles SA Machinery 27,137 14,732,258 Melia Hotels International SA Hotels, Restaurants & Leisure 575,173 6,945,890 Tecnicas Reunidas SA Energy Equipment & Services 151,737 8,226,231 29,904,379 Sweden 0.6% a,c D Carnegie & Co. AB Capital Markets 2,352,546 — Oriflame Cosmetics SA, SDR Personal Products 240,230 7,494,024 7,494,024 Switzerland 3.6% b Logitech International SA Computers & Peripherals 1,110,610 12,727,590 Panalpina Welttransport Holding AG Air Freight & Logistics 128,110 21,123,244 Vontobel Holding AG Capital Markets 272,678 10,059,644 43,910,478 Taiwan 1.9% Giant Manufacturing Co. Ltd. Leisure Equipment & Products 1,707,311 12,024,941 a Ta Chong Bank Ltd. Commercial Banks 21,954,166 7,935,330 Templeton Global Smaller Companies Fund Statement of Investments, November 30, 2013 (unaudited) (continued) Tripod Technology Corp. Electronic Equipment, Instruments & Components Thailand 0.5% Hana Microelectronics PCL, fgn. Electronic Equipment, Instruments & Components Turkey 0.3% Aygaz AS Gas Utilities United Kingdom 5.8% a African Minerals Ltd. Metals & Mining Bellway PLC Household Durables Bodycote PLC Machinery Bovis Homes Group PLC Household Durables Greggs PLC Food & Staples Retailing a Just Retirement Group PLC Insurance Laird PLC Electronic Equipment, Instruments & Components a Persimmon PLC Household Durables UBM PLC Media a Vectura Group PLC Pharmaceuticals United States 37.6% AllianceBernstein Holding LP Capital Markets Arkansas Best Corp. Road & Rail a Brocade Communications Systems Inc. Communications Equipment Columbia Sportswear Co. Textiles, Apparel & Luxury Goods a Deckers Outdoor Corp. Textiles, Apparel & Luxury Goods The Finish Line Inc., A Specialty Retail FirstMerit Corp. Commercial Banks a,b Glu Mobile Inc. Software a Green Dot Corp. Consumer Finance GulfMark Offshore Inc., A Energy Equipment & Services d Heidrick & Struggles International Inc. Professional Services a Hibbett Sports Inc. Specialty Retail Hillenbrand Inc. Diversified Consumer Services Hyster-Yale Materials Handling Inc. Machinery a Investment Technology Group Inc. Capital Markets iShares MSCI EAFE Small-Cap ETF Diversified Financial Services iShares Russell 2000 ETF Diversified Financial Services b,d JAKKS Pacific Inc. Leisure Equipment & Products Janus Capital Group Inc. Capital Markets a,b LeapFrog Enterprises Inc. Leisure Equipment & Products a Navistar International Corp. Machinery Simpson Manufacturing Co. Inc. Building Products Spartan Stores Inc. Food & Staples Retailing a Stillwater Mining Co. Metals & Mining a Swift Energy Co. Oil, Gas & Consumable Fuels a Tutor Perini Corp. Construction & Engineering a Unit Corp. Energy Equipment & Services a VASCO Data Security International Inc. Software a,d West Marine Inc. Specialty Retail Total Common Stocks and Other Equity Interests (Cost $868,336,213) Preferred Stocks (Cost $7,174,416) 0.6% Germany 0.6% Draegerwerk AG & Co. KGAA, pfd. Health Care Equipment & Supplies Templeton Global Smaller Companies Fund Statement of Investments, November 30, 2013 (unaudited) (continued) Total Investments before Short Term Investments (Cost $875,510,629) Short Term Investments (Cost $46,788,849) 3.8% Investments from Cash Collateral Received for Loaned Securities Money Market Funds 3.8% United States 3.8% e BNY Mellon Overnight Government Fund, 0.061% Total Investments (Cost $922,299,478) 97.5% Other Assets, less Liabilities 2.5% Net Assets 100.0% $ a Non-income producing. b A portion or all of the security is on loan at November 30, 2013. c Security has been deemed illiquid because it may not be able to be sold within seven days. d See Note 4 regarding holdings of 5% voting securities. e The rate shown is the annualized seven-day yield at period end. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund SDR - Swedish Depositary Receipt Templeton Global Smaller Companies Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Smaller Companies Fund is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in non-registered money market funds are valued at the closing net asset value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. In addition, certain foreign markets may be open on days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At November 30, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 930,054,591 Unrealized appreciation $ 337,138,036 Unrealized depreciation (64,708,161 ) Net unrealized appreciation (depreciation) $ 272,429,875 4. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the three months ended November 30, 2013, were as shown below. Number of Shares Number of Shares Value at Realized Held at Beginning Gross Gross Held at End of End of Investment Capital Name of Issuer of Period Additions Reductions Period Period Income Gain (Loss) Non-Controlled Affiliates Heidrick & Struggles International Inc. 990,670 16,910 - 1,007,580 $ 18,378,259 $ 130,985 $ - JAKKS Pacific Inc. 1,527,120 26,080 - 1,553,200 10,033,672 - - West Marine Inc. 1,235,180 - - 1,235,180 16,724,337 - - Total Affiliated Securities (Value is 3.66% of Net Assets) $ 45,136,268 $ 130,985 $ - 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement A summary of inputs used as of November 30, 2013, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments a,b $ 1,155,695,617 $ - $ - c $ 1,155,695,617 Short Term Investments - 46,788,849 - 46,788,849 Total Investments in Securities $ 1,155,695,617 $ 46,788,849 $ - c $ 1,202,484,466 a Includes common, preferred stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at November 30, 2013. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Smaller Companies Fund By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 27, 2014 By /s/MARK H. OTANI Mark H. Otani Chief
